EXHIBIT 10.2

DEMAND PROMISSORY NOTE




$51,716.10
Amount Memphis, Tennessee
City, State
December 8, 2000
Date

FOR VALUE RECEIVED, the Undersigned acknowledges that he is indebted to the
Lender in the amount stated herein and promises to pay on demand to the order of
AUTOZONE, INC., a Nevada corporation, with its principal place of business at
123 South Front Street, Memphis, Tennessee (the "Lender"), the principal sum of
Fifty-one Thousand Seven Hundred Sixteen and 10/100 Dollars ($51,716.10)
together with interest thereon from the date hereof to maturity at an annual
interest rate of 6%, compounded annually.

Said principal sum is due on demand, and in the absence of any demand is due
five years from the date hereof. All installments, prepayments, and other
payments of principal and interest are payable to Lender at 123 South Front
Street, Memphis, Tennessee 38103, or at such other place as the Lender or holder
may hereafter and from time to time designate in writing. Should the Undersigned
cease to be employed by Lender prior to this Note being paid in full, the
Undersigned hereby authorizes Lender to apply any and all amounts of his final
payroll check, or any other amounts owed by Lender to Undersigned or held by
Lender for the benefit of the Undersigned, including, but not limited to, stock
options, to be applied to this indebtedness.

This Note may be prepaid, in whole or in part, without penalty at anytime. At
maturity, or upon demand or default or failure to pay any installment of
principal and interest required herein, the entire balance shall be immediately
due and payable. Any remedy of Lender or holder upon default of the Undersigned
shall be cumulative and not exclusive and choice of remedy shall be at the sole
election of Lender or holder. The Undersigned agrees to pay all costs of
collection, including reasonable attorney's fees, whether or not any suit, civil
action, or other proceeding at law or in equity, is commenced. The Undersigned
waives demand, presentment for payment, protest and notice of protest and
nonpayment of this Note and expressly agrees to remain bound for the payment of
principal, interest and other sums provided for by the terms of this Note,
notwithstanding any extension or extensions of the time of, or for the payment
of, said principal. No delay or omission on the part of the Lender or holder in
exercising any rights shall operate as a waiver of such right. This Note shall
be governed by the laws of the State of Tennessee, and each party hereto agrees
to venue and jurisdiction in the federal and state courts located in Shelby
County, Tennessee.
 

Executed on 12/8/2000.
 

UNDERSIGNED:

/s/ Bruce Clark
Printed Name: Bruce Clark